DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.

Response to Amendment
Applicant’s amendment and remarks filed on 1/17/2021 (and referenced in the RCE filed 4/8/2021) have been entered.  In the amendment, claims 1, 9, and 15 have been amended. 
Response to Arguments
Applicant's arguments filed 1/17/2021 have been fully considered but they are not persuasive. 
Applicant makes an assertion that ‘ Lee is completely silent with respect to a device having at least one camera is [sic] positioned such that the "row of pixels is vertical, and the light source is above or below said at least one camera" ‘(Remarks, p. 6), 
However, there is no discussion in the instant specification of Applicant’s “camera” being used to collect one or more images.  Lee has a lens to collect light, and a sensor on which the location of focused light collected by the lens can be determined.  Focusing of light that passes through an aperture and is collected by a lens to place the focused light at a location on an image plane essentially describes the functionality of a “camera” as that functionality is used in Applicant’s specification.  Lee also clearly shows the positioning of light source and camera one above the other (FIGS. 1, 2, 6-8, 13, 15, and 16).  Finally, Lee discusses (e.g., paragraph [0008], lines 4-5, “by 360 degrees”; paragraphs [0141], [0145]) that Lee’s device rotates about a vertical axis to obtain a 360 degree horizontal field of view, and shows the sensor of Lee’s camera aligned with the vertical axis of rotation (FIGS. 1, 2, and 6-8), and thus, vertical, to obtain a vertical as well as horizontal field of view (see paragraph [0008], lines 3-4: “each of points arranges in the vertical direction”).

Claim Objections
Claim 15 is objected to because of the following informalities: 
Line 4: “to which a pixel” appears instead of, perhaps, “as to which pixel“. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the row of pixels" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim; the claim previously recited “at least one row of pixel sensors” (line 3), so the later recitation of “the row of pixels” is indefinite (were a display device part of the context of the claimed invention, a pixel could refer to a display element, rather than a sensor element). 
To facilitate examination and expedite prosecution, it is assumed that Applicant intends the term “the row of pixels” to be synonymous with “the at least one row of pixel sensors”. 

Claim 9 recites the limitation "said row of pixels" in line 10.  There is insufficient antecedent basis for this limitation in the claim; the claim previously recited “at least one row of pixel sensors” (line 4), so the later recitation of “said row of pixels” is indefinite (were a display device part of the context of the claimed invention, a pixel could refer to a display element, rather than a sensor element). 
To facilitate examination and expedite prosecution, it is assumed that Applicant intends the term “said row of pixels” to be synonymous with “the at least one row of pixel sensors”. 

Claim 15 recites the limitation "said row of pixels" in line 6.  There is insufficient antecedent basis for this limitation in the claim; the claim previously recited “a row of pixel sensors” (line 4), so the later recitation of “said row of pixels” is indefinite (were a display device part of the context of the claimed invention, a pixel could refer to a display element, rather than a sensor element). 
To facilitate examination and expedite prosecution, it is assumed that Applicant intends the term “said row of pixels” to be synonymous with “the row of pixel sensors”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 10, 11, 16, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites the limitation “wherein the at least one row of pixel sensors is a vertical row of pixel sensors”.  As explained above, it is assumed that Applicant’s use of “the row of pixels” is intended to mean “the at least one row of pixel sensors”.  Since claim 2 recites that the at least one row of pixel sensors is a vertical row of pixel sensors, and claim 1 as amended recites that the row of pixels is vertical, it appears that claim 2 does not further limit amended claim 1. 
Claim 3 recites the limitation “wherein the at least one light source is installed above or below the at least one camera”, while amended claim 1 recites “wherein … the light source is above or below said at least one camera”.  It appears that claim 3 does not further limit claim 1.  
Similar problems appear in claims 10 and 16 vis-à-vis claims 9 and 15, respectively, and in claims 11 and 17 vis-à-vis claims 9 and 15, respectively. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (EP 2894491)
As to claim 1, Lee discloses a light detection and ranging device (paragraph [0018]), comprising: 
at least one light source (paragraphs [0019], [0021]); 
at least one camera comprising at least one row of pixel sensors having a field of view (paragraphs [0019], [0021], [0022]; FIG. 1); wherein light emitted by the at least one light source is on a same plane as the field of view of the at least one row of pixel sensors (paragraphs [0023], [0024]); 
a rotating member, configured to rotate the light source and the camera at a rate of 2 to 600 rounds per minute, such that when the light source and the camera are rotated by the rotating member, the field of view of said camera and said light emitted by said light source are provided with reduced occluded areas (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303; the limitation “at a rate of 2 to 600 rounds per minute” is mentioned in the specification in a single sentence in paragraph [0039], and in the single sentence paragraph [0052], and is considered to be a mere matter of design choice, since the specification of the patent application provides no description of the benefits or results provided by such choice of rotation rate, and an ordinarily skilled artisan would be free to make such choice without reference to the instant specification; the limitation “such that when the light source and the camera are rotated by the rotating member, the field of view of said camera and said light emitted by said light source are provided with reduced occluded areas” is considered to be a mere statement of desired outcome, thus having no patentable weight; moreover, Lee (FIG. 4; paragraph [0051]-[0054]) appear to suggest exactly such intended use), wherein said at least one camera is positioned such that the row of pixels is vertical (FIGS. 1, 2, 6-8, see also paragraphs [0022], [0066], [0067], [0095]), and the light source is above or below said at least one camera (FIGS. 1, 2, 6-8, 13, 15, and 16); and 
a processor configured to determine a navigation path within an environment of the device based on one or more readings received from the at least one row of pixel sensors (paragraphs [0016], [0024], [0143]). 
As to claim 2, Lee further discloses that the at least one row of pixel sensors is a vertical row of pixel sensors (implicit: paragraphs [0022], [0066], [0067], [0095]). 
As to claim 3, Lee further discloses that the at least one light source is installed above or below the at least one camera (FIGS. 1, 2, 6-8, 13, 15, and 16). 
As to claim 4, Lee further discloses that the at least one light source and the at least one camera are installed on a rotating member (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303). 
As to claim 5, Lee further discloses that the at least one light source and the at least one camera are installed on a structure perpendicular to a rotation plane of a rotating member, wherein the rotating member rotates the at least one light source and the at least one camera (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303). 
As to claim 6, Lee further discloses that the at least one row of pixel sensors is perpendicular to a rotation plane of a rotating member, wherein the rotating member rotates the light detection and ranging device (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303). 
As to claim 9, Lee discloses a robot (paragraphs [0016], [0072]) comprising:  
a light source configured to emit a pattern of near-infrared (NIR) light at a multiplicity of directions, thus forming a light pattern in an environment of the robot (paragraphs [0019], [0021], [0028]); 
a camera comprising at least one row of pixel sensors having a field of view (paragraphs [0019], [0021], [0022]; FIG. 1), wherein light emitted by the light source is on a same plane as the field of view of the at least one row of pixel sensors (paragraphs [0023], [0024]); 
a rotating member, the rotating member configured to rotate the light source and the camera at a rate of 2 to 600 rounds per minute, such that when the light source and the camera are rotated by the rotating member, the field of view of said camera and said light emitted by said light source are provided with reduced occluded areas (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303; the limitation “at a rate of 2 to 600 rounds per minute” is mentioned in the specification in a single sentence in paragraph [0039], and in the single sentence paragraph [0052], and is considered to be a mere matter of design choice, since the specification of the patent application provides no description of the benefits or results provided by such choice of rotation rate, and an ordinarily skilled artisan would be free to make such choice without reference to the instant specification; the limitation “such that when the light source and the camera are rotated by the rotating member, the field of view of said camera and said light emitted by said light source are provided with reduced occluded areas” is considered to be a mere statement of desired outcome, thus having no patentable weight; moreover, Lee (FIG. 4; paragraph [0051]-[0054]) appear to suggest exactly such intended use), wherein said row of pixels is vertical (FIGS. 1, 2, 6-8, see also paragraphs [0022], [0066], [0067], [0095]) and the light source is above or below said at least one camera (FIGS. 1, 2, 6-8, 13, 15, and 16); and 
a processor configured to: determine a navigation path for the robot within an environment of the robot based on one or more readings received from the vertical row of pixel sensors (paragraphs [0016], [0024], [0143]). 
As to claim 10, Lee further discloses that the at least one row of pixel sensors is a vertical row of pixel sensors (implicit: paragraphs [0022], [0066], [0067], [0095]). 
As to claim 11, Lee further discloses that the light source is installed above or below the camera (FIG. 1). 
As to claim 12, Lee further discloses that the light source and the camera are installed on a rotating member (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303). 
As to claim 13, Lee further discloses that the light source and the camera are installed on a structure perpendicular to a rotation plane of a rotating member, wherein the rotating member rotates the light source and the camera (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303). 
As to claim 14, Lee further discloses that the at least one row of pixel sensors is perpendicular to a rotation plane of a rotating member, wherein the rotating member rotates a light detection and ranging device (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303)). 
As to claim 15, Lee discloses a method for determining a distance of an object from a device (Abstract), comprising: 
emitting light at a direction by a light source associated with the device (paragraphs [0019], [0021], [0023]); 
receiving an indication to which a pixel from a row of pixel sensors of a camera which captures a location at which the light hit an object, wherein light emitted by the light source being on a same plane as a field of view of the row of pixel sensors (paragraphs [0019], [0021]-[0024]), wherein said row of pixels is vertical (FIGS. 1, 2, 6-8, see also paragraphs [0022], [0066], [0067], [0095]) and the light source is above or below said camera (FIGS. 1, 2, 6-8, 13, 15, and 16); 
determining a distance of the object from the device, in accordance with the pixel (paragraphs [0023], [0024]), and 
navigating the device within its environment, based on one or more readings from the pixel (paragraphs [0016], [0024], [0143]).  
As to claim 16, Lee further discloses that the row of pixel sensors is a vertical row of pixel sensors (implicit: paragraphs [0022], [0066], [0067], [0095]). 
As to claim 17, Lee further discloses that the light source is installed above or below the camera (FIG. 1). 
As to claim 18, Lee further discloses that the light source and the camera are installed on a rotating member (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303). 
As to claim 19, Lee further discloses that the light source and the camera are installed on a structure perpendicular to a rotation plane of a rotating member, wherein the rotating member rotates the light source and the camera (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303). 
As to claim 20, Lee further discloses that the row of pixel sensors is perpendicular to a rotation plane of a rotating member, wherein the rotating member rotates a light detection and ranging device (paragraphs [0030], [0031]; FIGS. 2, 4, reference number 303). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Plasberg et al. (US 20080285842). 
As to claim 7, Lee teaches the device of claim 1 as discussed above.  However, Lee does not teach that the camera is a line-scan camera.  Plasberg teaches a like triangulation sensor and in particular discloses the camera being a line-scan camera (paragraphs [0003], [0017]-[0021], [0030]), and therefore suggests that the camera is a line-scan camera.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the device of claim 1 as taught by Lee, in combination with the camera being a line-scan camera as suggested by Plasberg, since such combination enables user-friendly adjustment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645